DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2021 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 01/21/2021.
Claims 31-54 and 61-65 are pending.
Claims 1-30 and 56-60 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 01/21/2021 with respect to claims 31-54 and 61-65 have been considered but they are not persuasive.
Regarding claim 61, the Applicant presented argument that TR23888 do not describe or suggest "the MTC-IWF is configured to determine whether the trigger request can be delivered to the UE and send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE, or send the trigger request message to the UE when it is determined that the trigger request can be delivered to the UE." as recited in amended claim 61
The Examiner respectfully disagrees. TR2388 discloses (Pages 12-13 Section 4.4.2) that the functionality of the MTC-IWF includes the following: may authenticate the MTC Server before communication establishment with the 3GPP network, may authorize control plane requests from an MTC Server (implying MTC-IWF determines whether trigger request is from an authorized MTC server, i.e. authentication pass or fail, to determine whether trigger request message can be delivered to MTC device or UE); support the following control plane messaging from an MTC Server: receive device trigger request, support the following control plane messaging to an MTC Server: may report device trigger request acknowledgement; device trigger success/failure delivery report. See also TR23888 Page 142, Para 2 disclosing the success or failure of the trigger due to network congestion. Therefore TR2388 discloses determine whether the trigger request can be delivered to the UE (based on authentication pass or fail of the MTC server or network congestion consideration).

TR23888 further discloses (Pages 12-13 Section 4.4.2) The functionality of the MTC-IWF includes the following: - may authenticate the MTC Server before communication establishment with the 3GPP network, may authorize control plane requests from an MTC Server (implying MTC-IWF determines whether trigger request is from an authorized MTC server, based on the determination whether trigger request message can be delivered to MTC device or UE);  - selection of the most efficient and effective device trigger delivery mechanism; - the device trigger delivery mechanisms supported by the UE; (Page 107 Figure 6.44.2-1, Page 108 Bullets) • The MTC-IWF 
However since TR23888 does not explicitly disclose determine whether the trigger request message can be delivered to the UE, send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE, prior art Chandramouli (Fig. 2, Para [0027, 0048]) is presented to teach determine whether the trigger request message can be delivered to the UE, send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE. See Section 11.
Therefore, the combination of TR23888 and Chandramouli teach “the MTC-IWF is configured to determine whether the trigger request can be delivered to the UE and send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE, or send the trigger request message to the UE when it is determined that the trigger request can be delivered to the UE." as recited in amended claim 61”, and claim 61 is rejected.
Claims 62-65, being dependent on claim 61, are also rejected for the same reason as above.

Similarly claim 46 requiring that the MTF-IWF is configured to "determine whether the trigger request message can be delivered to the UE," "in response to a determination that the trigger request message can be delivered to the UE, relay or translate the trigger request to be forwarded towards a relevant network entity according to a protocol to be used for device trigger delivery," and "in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server.", with features similar to claim 61, are also rejected using TR23888, Kim and Chandramouli. See Section 8.
Claims 47-54, being dependent on claim 46, are also rejected for the same reason as above.

Regarding claim 31, the Applicant presented that amended claim 31 require that that the processor circuitry is configured to "generate a trigger report message based on an outcome of delivery of the trigger request to the UE, wherein the trigger report message includes a cause value to indicate the outcome of the delivery and, if the delivery fails, a reason for the failure.", which is not taught by TR23888, Kim, and Nokia.
The Examiner respectfully disagrees. TR23888 discloses (Page 108, Figure 6.44.2-3 Device Trigger Report, Bullet 6) MTC Server receives Device Trigger Report from the Service Centre (via MTC-IWF, see Figure 6.44.2-3); or Page 115 Figure 6.45.7.1-1: 1. Device Trigger Request, 5. Delivery Ack from MTC-IWF to MTC Server, (Page 142, Para 2) the success or failure of the trigger (e.g. due to network congestion), 
TR23888 discloses (Pages 12-13) that the functionality of the MTC-IWF includes the following: support the following control plane messaging from an MTC Server: - receive device trigger request; support the following control plane messaging to an MTC Server: - may report device trigger request acknowledgement; - device trigger success/failure delivery report; (delivery report giving cause value for success of failure, and delivery report is different than report device trigger request acknowledgement); (Page 112 Section 6.45.2)  the DT-GW function is implemented as a functional entity within the MTC-TWF; (Page 115 Figure 6.45.7.1-1)  5. The delivery or non-delivery is acknowledged to the MTC server (report with a cause value indicating delivery or non-delivery); (Page 142, para 2) The MTC-IWF and MTC servers support the functions to provide load control over the MTCsp interface, the MTC-IWF provides the rules/instructions to the MTC server to reduce trigger load by sending an appropriate message over MTCsp interface with optional IEs indicating suppression factor, suppression delay or the suppression subcategories (cause value), the MTC-IWF reports the success or failure of the trigger (e.g. due to network congestion) to the MTC server, the MTC server follows received rules/instructions received from the MTC-IWF and/or follow the policies of the MTC subscription lo control traffic load of the trigger requests, teaching wherein the trigger report message includes a cause value to indicate the outcome of the delivery with delivery success or failure and considering network congestion.

Therefore, claim 31 and claim 40 with similar features are rejected by TR23888m Kim and Liao. See Section 7.
 Claims 32-39 and 41-45, being dependent on claims 31 and 40, are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the 

Claims 31-34 and 36-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over 3GPP (3GPP TR 23.888 V1.5.0, of IDS, hereinafter 'TR23888') in view of Kim et al. (US20140089442, with priority of us-provisional-application US 61554949, of record, hereinafter ‘KIM’) and with further in view of Liao, Ching-Yu (US20120257571, of record, with priority of us-provisional-application US 61539965, hereinafter ‘LIAO’).
Regarding claim 31, TR23888 teaches an apparatus to be employed as a machine type communication-interworking function (MTC-IWF) the apparatus (page 113 Figure 6.45.4-1 MTC-IWF) comprising:
communication circuitry to obtain a trigger request message over a Tsp reference point from a Services Capability Server (SCS) (Page 112-113, Section 6.45.3, para 1-2, Fig. 6.45.4-1: The MTC-IWF terminates the MTCsp reference point (see also Page 12, Section 4.4.2 MTC-IWF: functionality) which is used for submission of a device trigger request from an authorized MTC Server (SCS). The MTC Server submits (generates) a device trigger request over MTCsp to the assigned MTC-IWF encapsulated in an IP packet), wherein the trigger request message is to include:
a first data element to include a value to indicate that the trigger request message is a trigger request (page 25, Section 5.8.1 Para 3: Triggering of MTC Devices is based on the use of an identifier identifying the MTC Device that needs to be triggered. (Page 25 Section 5.8.2 2nd main bullet) A MTC Device shall be able to receive trigger indications from the network and establish communication with the MTC server when receiving the trigger , and
a second data element to include a trigger payload (page 102, Section 6.40.2: A network application server provides "UE application trigger request" information - optionally application specific information (of limited size). (trigger request with trigger payload)), wherein the trigger payload is to include:
a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission (Page 102, Section 6.40.2: A network application server provides "UE application trigger request" information containing - the identity of the target UE (trigger indication, a first data element), the identity of the application (data payload - 1), application specific information (of limited size) (data payload - 2) (a data payload for downlink transmission to a MTC application operated by an MTC UE, implicit). See also Fig. 6.45.4-1: downlink transmission to a MTC application operated by an MTC UE),
a trigger to initiate establishment of a connection between the MTC UE and the SCS or cause the MTC UE to send another data payload including MTC data to the SCS via an uplink transmission in response to the trigger request message (Pages 113-114 Figure 6.45.4-1 Device Trigger using different services (SMS-SC, S-CSCF or CBC) via SGSN/MME, Pages 115-, and
information to route the data payload to the MTC application (page 112, para 1-2, Section 6.45.3: the MTC Server submits a device trigger request, to the assigned MTC-IWF with DT function, encapsulated in an IP packet determining the IP address/ports for a particular UE (information to route the trigger request included in the trigger request payload) used for MTC. (Page 113, Section 6.45.4, para 1-2) The DT function, interrogating HLR/HSS using the external identifier of UE included in the trigger request, to determine the device trigger delivery service and route to utilize for delivery of the device trigger to the UE used for MTC based on - information received from the MTC Server. See ), and
processor circuitry to relay or translate the trigger request to be forwarded towards a relevant network entity according to a protocol to be used for device trigger delivery (Page 108, Figure 6.44.2-3, Bullets 1-2: When the MTC-IWF (processor circuitry) decides to trigger via the SMS SC, the SMS Service Centre receives the device identifier and initiates a message transfer (via MSC or SGSN, see Fig. 6.44.2-3) that eventually results in a MT SMS that triggers the MS. (page 113-114, Figure 6.45.4-1, Section 6.45.4, para 1, para 6) The DT function, of MTC-IWF, to determine the device trigger delivery service and route to utilize for delivery of the device trigger (via SGSN/MME, see Fig. 6.45.4-1) to the UE used for MTC may also base on - current reachability information of the UE, the possible device trigger delivery services (protocols) supported by the HPLMN, the UE' s device trigger delivery service (protocol) capabilities), and
generate a trigger report message based on an outcome of delivery of the trigger request to the UE (Page 108, Figure 6.44.2-3 Device Trigger Report, Bullet 6: The MTC Server receives Device Trigger Report from the Service Centre (via MTC-IWF, see Figure 6.44.2-3); or Page 115 Figure 6.45.7.1-1: 1. Device Trigger Request, 5. Delivery Ack from MTC-IWF to MTC Server; (Page 142, Para 2) the success or failure of the trigger (e.g. due to network congestion)), wherein the trigger report message includes a cause value to indicate the outcome of the delivery (Pages 12-13: The functionality of the MTC-IWF includes the following: support the following control plane messaging from an MTC Server: - receive device trigger request; support the following .
TR23888 does not explicitly disclose a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission, and if the delivery fails, a reason for the failure.
In an analogous art, KIM teaches a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission (Para [0114-0115]: among .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of KIM to the system of TR23888 in order to take the advantage of providing a method for accurately and efficiently performing MTC device triggering (KIM: Para [0005]).
The combination of 3GPP23888 and KIM do not explicitly disclose if the delivery fails, a reason for the failure.
In an analogous art, LIAO teaches if the delivery fails, a reason for the failure (Fig. 2B Step 216b, Para [0037-0038]: Step 216b: The network gateway node 117 forwards received trigger delivery failure report to the MTC server 120 via interface X1. The trigger delivery failure report is the message that indicates the failure delivery (cause value) of trigger request. (Fig. 6, Step 602, Para [0072]) Step 602: Receive a trigger delivery failure report with a back-off status corresponding to the mobile communication device 100 (a reason for the failure) from the network gateway node 117 in the mobile communication environment 10 (supported in priority document US61539965 Page 20/24 Solution 1.2 or Solution 1.3). See also TR23888 Page 112 Section 6.45.2:  the DT-GW function is implemented as a functional entity within the MTC-TWF).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of LIAO to the system of TR23888 and KIM in order to take the advantage of providing a method of handling machine-type communication (MTC) in a mobile communication environment for processing the LIAO: Para [0013-0014, 0085]).

Regarding claim 32, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein the trigger request message is to include a third data element including an external identifier, wherein the external identifier comprises a Mobile Network Operator domain identifier and a local identifier (page 26, 10th bullet: In the triggering request to the PLMN the MTC Server shall use an external identifier to indicate the UE used for MTC that is required to be triggered. (page 102, Section 6.40.2) A network application server provides "UE application trigger request" information containing - the identity of the target UE (external identifier). (Page 113, Section 6.45.4, Para 2: The external identifier could be a hostname device identity or a 3GPP/EPS-level subscription identity (e.g. MSISDN) (Mobile Network Operator domain identifier and a local identifier)).

Regarding claim 33, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein the trigger request message is to include a fourth data element to include a value to indicate a priority of the trigger payload (page 102, Section 6.40.2: A network application server (e.g. Device Management Server) that needs to trigger a connection request from a UE provides "UE application trigger request" information containing - an urgency request indication. (Page 143, Section 6.59.6, 5th-7th bullet) Priority type, contained in trigger request message. MTC server 

Regarding claim 34, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein the trigger report message comprises:
a fifth data element to include a value to indicate that the trigger report message is a trigger report, and  a sixth data element to include the cause value to indicate the outcome (page 12-13, Section 4.4.2, para 2: The functionality of the MTC-IWF includes supporting control plane messaging to an MTC Server - device trigger success/failure delivery report.  (Page 102 Section 6.40.2) "UE application trigger request" information containing - a request counter associated to this request allowing to correlate requests with their acknowledgement (indicating a value, corresponding the request counter included trigger report message in response to the trigger request, to indicate the report is a trigger report). (Page 115 Figure 6.45.7.1-1)  5. The delivery or non-delivery is acknowledged to the MTC server.  (Page 142, para 2) The MTC-IWF and MTC servers support the functions to provide load control over the MTCsp interface. The MTC-IWF provides the rules/instructions to the MTC server to reduce trigger load by sending an appropriate message over MTCsp interface with optional IEs indicating suppression factor, suppression delay or the suppression subcategories (cause values). The MTC-IWF reports the success or failure of the trigger (e.g. due to network congestion) to the MTC server. The MTC server follows received rules/instructions received from the MTC-IWF and/or follow the policies of the MTC subscription lo control traffic load of the trigger requests (implicitly disclosing if the report 

Regarding claim 36, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein the communication circuitry is to send the trigger report to the SCS over the Tsp reference point (page 12-13, Section 4.4.2, para 2: MTC-IWF – terminates MTCsp, supports following control plain messages to MTC Server: - may report device trigger request acknowledgement, - device trigger success/failure delivery report. (Page 15, Section 4.5.3.1, para 1) The MTCsp reference point shall - connect a MTC-IWF to one or more MTC Servers, supports services - reception of a device trigger request from MTC Server, - may report to the MTC Server the acknowledgement of the device trigger request, and - report to the MTC Server the success or failure of a device trigger request).

Regarding claim 37, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein the communication circuitry (page 113 Figure 6.45.4-1 MTC-IWF) is to:
control transmission, in response to receipt of the trigger request message, of a routing information request message to a Home Subscriber Server (HSS) over an S6m reference point, wherein the routing information request message is to request routing information for device trigger delivery (page 10, Figure 4.3-1 HLR/HSS communicating with MTC-IWF over S6m reference point. (page 12-13, Section 4.4.2, para 2) MTC-IWF - receive device trigger request, - interrogation ); and
control receipt of the routing information over an S6m reference point from the HSS (page 10, Figure 4.3-1 HLR/HSS communicating with MTC-IWF over S6m reference point. (page 12-13, Section 4.4.2, para 2) MTC-IWF functions - interrogation of the appropriate HLR/HSS, when needed, to map E.164 MSISDN or external identifier to the IMSI of the associated UE subscription and gather UE reachability information).

Regarding claim 38, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein:
the routing information request message is to include the external identifier (page 12-13, Section 4.4.2, para 2: MTC-IWF  functions - interrogation of the appropriate HLR/HSS to map external identifier to the IMSI of the associated UE subscription and gather UE reachability information), and the routing information comprises a serving node identity and an International Mobile Subscriber Identity (IMSI), wherein the serving node identity comprises an address of a serving node comprising a mobility management entity (MME) or a Serving General Packet Radio Service Support Node (SGSN) (page 13, Section 4.4.3: HLR and HSS functionality for triggering includes - termination of the S6m reference point where MTC-IWFs connect to the HLR/HSS; - stores and provides the mapping/lookup of E.164 MSISDN or external identifier(s) to IMSI, routing information (i.e. serving .

Regarding claim 39, the combination of TR23888, KIM and LIAO, specifically TR23888 teaches wherein the processor circuitry (page 113 Figure 6.45.4-1 MTC-IWF) is to:
hide internal public land mobile network (PLMN) topology (page 10, Figure 4.3-1, page 12, Section 4.4.2, para 1: The MTC-IWF hides the internal PLMN topology and relays or translates signaling protocols used over MTCsp);
authenticate the SCS before communication is established with a core network, and authorize control plane requests from the SCS (page 12-13, Section 4.4.2, para 2: MTC-IWF functionality includes - may authenticate the MTC Server before communication establishment with the 3GPP network; - may authorize control plane requests from an MTC Server).

Regarding claim 40, TR23888 teaches an apparatus to be employed as a machine type communication (MTC) server (page 113 Figure 6.45.4-1 MTC Server),
the apparatus comprising:
processor circuitry to generate a trigger request message (Page 112-113, Section 6.45.3, para 1-2, Fig. 6.45.4-1: The MTC-IWF terminates the MTCsp reference point which is used for submission of a device trigger request from an authorized MTC Server (SCS). The MTC Server submits (generates) a device trigger request over ), wherein the trigger request message is to include:
a first data element to include a value to indicate that the trigger request message is a trigger request (page 25, Section 5.8.1 Para 3: Triggering of MTC Devices is based on the use of an identifier identifying the MTC Device that needs to be triggered. (Page 25 Section 5.8.2 2nd main bullet) A MTC Device shall be able to receive trigger indications from the network and establish communication with the MTC server when receiving the trigger indication. (Page 26, NOTE 2) the trigger indication denotes a control plane indication specific to the MTC Device Trigger feature. (page 102, Section 6.40.2) A network application server provides "UE application trigger request" information containing - the identity of the target UE (device identifier, a value to indicate a trigger request), the identity of the application),
a second data element to include a trigger payload (page 102, Section 6.40.2: A network application server provides "UE application trigger request" information (trigger request with trigger payload)), wherein the trigger payload is to include:
a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission (Page 102, Section 6.40.2: A network application server provides "UE application trigger request" information containing - the identity of the target UE (trigger indication, a first data element), the identity of the application (data 
a trigger to initiate establishment of a connection between the MTC UE and the MTC server or cause the MTC UE to send another data payload including MTC data to the MTC server via an uplink transmission in response to the trigger request message (Pages 113-114 Figure 6.45.4-1 Device Trigger using different services (SMS-SC, S-CSCF or CBC) via SGSN/MME, Pages 115-116 Figure 6.45.7.1-1 Device trigger causing Delivery Ack to SGSN/MME, PDP/PDN activation and (MTC) Application signalling in step 5; in step 6, the device activates the PDP/PDN connection (a trigger to initiate establishment of a connection between the MTC UE and the MTC server), in step 7, the application on the device communicates with the MTC server, e.g. it registers with the application server (application signalling implying application data payload with registration information from MTC UE, teaching cause the MTC UE to send another data payload including MTC data to the MTC server via an uplink transmission in response to the trigger request message);  or (Page 124 Figure 6.51.2-1 step 3. MO communication) 3. Once the UE used for MTC is notified by the network, it initiates a communication to the MTC server by sending a trigger response (a trigger to initiate establishment of and
information to route the small data payload to the MTC application (page 112, para 1-2, Section 6.45.3: the MTC Server submits a device trigger request, to the assigned MTC-IWF with DT function, encapsulated in an IP packet determining the IP address/ports for a particular UE (information to route the trigger request included in the trigger request payload) used for MTC. (Page 113, Section 6.45.4, para 1-2) The DT function, interrogating HLR/HSS using the external identifier of UE included in the trigger request, to determine the device trigger delivery service and route to utilize for delivery of the device trigger to the UE used for MTC based on - information received from the MTC Server. See also Page 28 (Section 5.8.3.4, Para 2) The MTC-IWF interrogates HLR/HSS to map external identifier to IMSI); and
communications interface circuitry communicatively coupled with the processor circuitry (page 113 Figure 6.45.4-1 MTC Server), the communications interface circuitry to send the trigger request message over the Tsp reference point to an MTC-interworking function (MTC-IWF) for delivery to the MTC UE (Page 108, Fig. 6.44.2-3 Successful Short message transfer, Bullets 1-2: MTC-IWF receives Device Trigger Request over MTCsp interface (from MTC Server). The Device Trigger Request is converted to a MT SMS send to MS to trigger the MS. (page 112, Section 6.45.3, para 1-2) The MTC-IWF (communication circuitry) terminates the MTCsp reference point which is used for submission of a device trigger request from an ), and
receive a trigger report message indicating an outcome of delivery of the trigger request message to the UE (Page 108, Figure 6.44.2-3 Device Trigger Report, Bullet 6: The MTC Server receives Device Trigger Report from the Service Centre (via MTC-IWF, see Figure 6.44.2-3); or Page 115 Figure 6.45.7.1-1: 1. Device Trigger Request, 5. Delivery Ack from MTC-IWF to MTC Server; (Page 142, Para 2) the success or failure of the trigger (e.g. due to network congestion)), wherein the trigger report message includes a cause value to indicate the outcome of the delivery (Pages 12-13: The functionality of the MTC-IWF includes the following: support the following control plane messaging from an MTC Server: - receive device trigger request; support the following control plane messaging to an MTC Server: - may report device trigger request acknowledgement; - device trigger success/failure delivery report; (delivery report giving cause value for success of failure, and delivery report is different than report device trigger request acknowledgement); (Page 112 Section 6.45.2)  the DT-GW function is implemented as a functional entity within the MTC-TWF; (Page 115 Figure 6.45.7.1-1)  5. The delivery or non-delivery is acknowledged to the MTC server (report with a cause value indicating delivery or non-delivery). (Page 142, para 2) The MTC-IWF and MTC servers support the functions to provide load control over the MTCsp interface. The MTC-IWF provides the rules/instructions to the MTC server to reduce trigger load by sending an appropriate message over MTCsp interface with optional IEs indicating suppression factor, suppression delay or the suppression subcategories (cause value). The MTC-IWF reports the success or failure of the trigger 
TR23888 does not explicitly disclose a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission, and, if the delivery fails, a reason for the failure.
In an analogous art, KIM teaches a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission (Para [0114-0115]: among elements of the MT message, a TP-PID field, a TP-UDHI field, a TP-UD field (user data or payload including MTC data), etc. may be used).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of KIM to the system of TR23888 in order to take the advantage of providing a method for accurately and efficiently performing MTC device triggering (KIM: Para [0005]).
The combination of 3GPP23888 and KIM do not explicitly disclose and, if the delivery fails, a reason for the failure.
In an analogous art, LIAO teaches if the delivery fails, a reason for the failure (Fig. 2B Step 216b, Para [0037-0038]: Step 216b: The network gateway node 117 forwards received trigger delivery failure report to the MTC server 120 via interface X1. The trigger delivery failure report is the message that indicates the failure delivery (cause value) of trigger request. (Fig. 6, Step 602, Para [0072]) Step 602: Receive a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of LIAO to the system of TR23888 and KIM in order to take the advantage of providing a method of handling machine-type communication (MTC) in a mobile communication environment for processing the trigger request during network congestion including prevent the MTC server from sending trigger requests causing trigger signalling overload (LIAO: Para [0013-0014, 0085]).
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth for claim 32.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth for claim 33.
Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth for claim 36.
Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth for claim 34.

Claims 46-49 and 51-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over 3GPP (3GPP TR 23.888 V1.5.0, of IDS, hereinafter 'TR23888') in view of Kim et al. (US20140089442, with priority of us-provisional-application US 61554949, of record, hereinafter ‘KIM’) and with further in view of Chandramouli et al. (US20140219182, of record, with priority of PCT/US2011/053, hereinafter ‘CHANDRAMOULI’).
Regarding claim 46, TR23888 teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions, which when executed by one or more processors of a machine type communication-interworking function (MTC-IWF) is to cause the MTC-IWF (page 113 Figure 6.45.4-1 MTC-IWF) to:
control receipt of a trigger request message over a Tsp reference point from a machine type communication (MTC) server, wherein the MTC server is an application server or a Services Capability Server (SCS) (Page 112-113, Section 6.45.3, para 1-2, Fig. 6.45.4-1: The MTC-IWF terminates the MTCsp reference point which is used for submission of a device trigger request from an authorized MTC Server (SCS). The MTC Server submits (generates) a device trigger request over MTCsp to the assigned MTC-IWF encapsulated in an IP packet), wherein the trigger request is to include:
a first data element to include a value to indicate that the trigger request message is a trigger request (page 25, Section 5.8.1 Para 3: Triggering of MTC Devices is based on the use of an identifier identifying the MTC Device that needs to be triggered. (Page 25 Section 5.8.2 2nd main bullet) A MTC Device shall be able to receive trigger indications from the network and establish communication with the MTC server ),
a second data element to include a trigger payload (page 102, Section 6.40.2: A network application server provides "UE application trigger request" information (trigger request with trigger payload)), wherein the trigger payload is to include:
a data payload including machine type communication (MTC) data to be sent to a MTC application operated by an MTC user equipment (UE) via a downlink transmission (Page 102, Section 6.40.2: A network application server provides "UE application trigger request" information containing - the identity of the target UE (trigger indication, a first data element), the identity of the application (data payload - 1), application specific information (of limited size) (data payload - 2) (a data payload for downlink transmission to a MTC application operated by an MTC UE, implicit). See also Fig. 6.45.4-1: downlink transmission to a MTC application operated by an MTC UE),
a trigger to initiate establishment of a connection between the MTC UE and the MTC server or cause the MTC UE to send another data payload including MTC data to the MTC server via an uplink transmission in response to the trigger request message (Pages 113-114 Figure 6.45.4-1 Device Trigger using different services (SMS-SC, S-CSCF or CBC) via , and
information to route the data payload to the MTC application (page 112, para 1-2, Section 6.45.3: the MTC Server submits a device trigger request, to the assigned MTC-IWF with DT function, encapsulated in an IP packet determining the IP address/ports for a particular UE (information to route the trigger request included in the trigger request payload) used for MTC. (Page 113, Section 6.45.4, para 1-2) The DT function, interrogating HLR/HSS using the external identifier of UE included in the trigger request, to determine the device trigger delivery service and route to utilize for delivery of the device trigger to the UE used for MTC based on - information received from the MTC Server. See ),
determine whether the trigger request can be delivered to the UE (Pages 12-13 Section 4.4.2: The functionality of the MTC-IWF includes the following: may authenticate the MTC Server before communication establishment with the 3GPP network, may authorize control plane requests from an MTC Server (implying MTC-IWF determines whether trigger request is from an authorized MTC server, based on the determination whether trigger request message can be delivered to MTC device or UE); support the following control plane messaging from an MTC Server: receive device trigger request, support the following control plane messaging to an MTC Server: may report device trigger request acknowledgement; device trigger success/failure delivery report. See also TR23888 Page 142, Para 2 disclosing the success or failure of the trigger due to network congestion)
in response to a determination that the trigger request message can be delivered to the UE, relay or translate the trigger request to be forwarded towards a relevant network entity according to a protocol to be used for device trigger delivery (Pages 12-13 Section 4.4.2: The functionality of the MTC-IWF includes the following: may authenticate the MTC Server before communication establishment with the 3GPP network, may authorize control plane requests from an MTC Server (implying MTC-IWF determines whether trigger request is from an authorized MTC server, based on the determination whether trigger request message can be delivered to MTC device or UE). (Page 107-108, Figure 6.44.2-1, Bullets 1-2: When the MTC-IWF 
generate a trigger acknowledgement to be sent to the MTC server (Pages 12-13: The functionality of the MTC-IWF includes the following: support the following control plane messaging to an MTC Server: may report device trigger request acknowledgement; device trigger success/failure delivery report (indicates device trigger request acknowledgement is a different message from device trigger success/failure delivery report). (Page 142, Para 2) The MTC-IWF and MTC servers support the functions to provide load control over the MTCsp interface. The MTC-IWF provides the rules/instructions to the MTC server to reduce trigger load by sending an appropriate message over MTCsp interface with optional IEs indicating suppression factor, suppression delay or the suppression subcategories. The MTC-IWF reports (send a trigger acknowledgement) the success or failure of the trigger (e.g. due to network congestion) to the MTC server. The MTC server follows received rules/instructions received from the MTC-IWF and/or follow the policies of the MTC subscription lo control traffic load of the trigger requests).
TR23888 does not explicitly disclose a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user 
In an analogous art, KIM teaches a data payload including machine type communication (MTC) data to be sent to a MTC application operated by a MTC user equipment (UE) via a downlink transmission (Para [0114-0115]: among elements of the MT message, a TP-PID field, a TP-UDHI field, a TP-UD field (user data or payload including MTC data), etc. may be used).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of KIM to the system of TR23888 in order to take the advantage of providing a method for accurately and efficiently performing MTC device triggering (KIM: Para [0005]).
The combination of 3GPP23888 and KIM do not explicitly disclose determine whether the trigger request message can be delivered to the UE, and in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server.
In an analogous art, CHANDRAMOULI teaches determine whether the trigger request message can be delivered to the UE (Para [0027]: Machine type communication devices can only be triggered by authorized machine type communication servers. If the network is not able to trigger the machine type , and in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server (Para [0027]: If the network is not able to trigger the machine type communication device (network determines whether the trigger request message can be delivered to the UE), for example due to network congestion, the network may report the trigger failure to the machine type communication server (in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server); or (Fig. 2) MTC-Server at S7, requests the IWF to trigger the device providing Device ID, if UE has indicated DT capabilities, then IWF chooses newly defined DT method (S9, Device Trigger to MME); otherwise notifies MTC Server (in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server), (Para [0048-0049]) at S8, the MTC-IWF ensures it is an authentic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of CHANDRAMOULI to the system of TR23888 and KIM in order to take the advantage of a method providing systems device triggering solutions permitting efficient communication (CHANDRAMOULI: Para [0002]).

Regarding claim 47, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein the trigger request message is to include a third data element including an external identifier, wherein the external identifier comprises a Mobile Network Operator domain identifier and a local identifier (page 26, 10th bullet: In the triggering request to the PLMN the MTC Server shall use an external identifier to indicate the UE used for MTC that is required to be triggered. (page 102, Section 6.40.2) A network application server provides "UE application trigger request" information containing - the identity of the target UE (external identifier). (Page 113, Section 6.45.4, Para 2: The external identifier could be a hostname device identity or a 3GPP/EPS-level subscription identity (e.g. MSISDN) (Mobile Network Operator domain identifier and a local identifier)).

Regarding claim 48, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein the trigger request message is to include a fourth data element to include a value to indicate a priority of the trigger payload (page 102, Section 6.40.2: A network application server (e.g. Device Management Server) that needs to trigger a connection request from a UE provides "UE application trigger request" information containing - an urgency request indication. (Page 143, Section 6.59.6, 5th-7th bullet) Priority type, contained in trigger request message. MTC server follows the rules/instructions indicated in load/overload control message sending from the MTC-IWF).

Regarding claim 49, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein the trigger report message comprises:
a fifth data element to include a value to indicate that the trigger report message is a trigger report, and  a sixth data element to include the cause value to indicate the outcome (page 12-13, Section 4.4.2, para 2: The functionality of the MTC-IWF includes supporting control plane messaging to an MTC Server - device trigger success/failure delivery report.  (Page 102 Section 6.40.2) "UE application trigger request" information containing - a request counter associated to this request allowing to correlate requests with their acknowledgement (request counter indicating the trigger report message in response to the trigger request). (Page 115 Figure 6.45.7.1-1)  5. The delivery or non-delivery is acknowledged to the MTC server.  (Page 142, para 2) The MTC-IWF and MTC servers support the functions to provide load control over the 

Regarding claim 51, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein the communication circuitry is to send the trigger report to the SCS over the Tsp reference point (page 12-13, Section 4.4.2, para 2: MTC-IWF – terminates MTCsp, supports following control plain messages to MTC Server: - may report device trigger request acknowledgement, - device trigger success/failure delivery report. (Page 15, Section 4.5.3.1, para 1) The MTCsp reference point shall - connect a MTC-IWF to one or more MTC Servers, supports services - reception of a device trigger request from MTC Server, - may report to the MTC Server the acknowledgement of the device trigger request, and - report to the MTC Server the success or failure of a device trigger request).

claim 52, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein the communication circuitry (page 113 Figure 6.45.4-1 MTC-IWF) is to:
control transmission, in response to receipt of the trigger request message, of a routing information request message to a Home Subscriber Server (HSS) over an S6m reference point, wherein the routing information request message is to request routing information for device trigger delivery (page 10, Figure 4.3-1 HLR/HSS communicating with MTC-IWF over S6m reference point. (page 12-13, Section 4.4.2, para 2) MTC-IWF - receive device trigger request, - interrogation of the appropriate HLR/HSS, when needed, to map E.164 MSISDN or external identifier to the IMSI of the associated UE subscription and gather UE reachability information. (page 13, Section 4.4.3 para 2) HLR and HSS to support - termination of the S6m reference point where MTC-IWFs connect to the HLR/HSS); and
control receipt of the routing information over an S6m reference point from the HSS (page 10, Figure 4.3-1 HLR/HSS communicating with MTC-IWF over S6m reference point. (page 12-13, Section 4.4.2, para 2) MTC-IWF functions - interrogation of the appropriate HLR/HSS, when needed, to map E.164 MSISDN or external identifier to the IMSI of the associated UE subscription and gather UE reachability information).

Regarding claim 53, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein:
the routing information request message is to include the external identifier (page 12-13, Section 4.4.2, para 2: MTC-IWF  functions - interrogation of the ), and the routing information comprises a serving node identity and an International Mobile Subscriber Identity (IMSI), wherein the serving node identity comprises an address of a serving node comprising a mobility management entity (MME) or a Serving General Packet Radio Service Support Node (SGSN) (page 13, Section 4.4.3: HLR and HSS functionality for triggering includes - termination of the S6m reference point where MTC-IWFs connect to the HLR/HSS; - stores and provides the mapping/lookup of E.164 MSISDN or external identifier(s) to IMSI, routing information (i.e. serving MME/SGSN/MSC address), configuration information and UE reachability information to the MTC-IWF).

Regarding claim 54, the combination of TR23888, KIM and CHANDRAMOULI, specifically TR23888 teaches wherein the processor circuitry (page 113 Figure 6.45.4-1 MTC-IWF) is to:
hide internal public land mobile network (PLMN) topology (page 10, Figure 4.3-1, page 12, Section 4.4.2, para 1: The MTC-IWF hides the internal PLMN topology and relays or translates signaling protocols used over MTCsp);
authenticate the SCS before communication is established with a core network, and authorize control plane requests from the SCS (page 12-13, Section 4.4.2, para 2: MTC-IWF functionality includes - may authenticate the MTC Server before communication establishment with the 3GPP network; - may authorize control plane requests from an MTC Server).

Claims 35 and 45 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over 3GPP (3GPP TR 23.888 V1.5.0, of IDS, hereinafter 'TR23888') in view of Kim et al. (US20140089442, with priority of us-provisional-application US 61554949, of record, hereinafter ‘KIM’) in view of Liao, Ching-Yu (US20120257571, of record, with priority of us-provisional-application US 61539965, hereinafter ‘LIAO’) and with further in view of 3GPP (3GPP TS 23.040 V9.2.0, of record, hereinafter ‘TS23040’).	
Regarding claim 35, the combination of TR23888, KIM and LIAO do not explicitly disclose wherein the fifth data element includes a first value to indicate successful delivery of the trigger request or the fifth data element includes a second value to indicate failure of the delivery of the trigger request (although TR23888 (page 12-13, Section 4.4.2, para 2) discloses that the functionality of the MTC-IWF includes supporting control plane messaging to an MTC Server - device trigger success/failure delivery report).
TS23040 teaches wherein the fifth data element includes a first value to indicate successful delivery of the trigger request or the fifth data element includes a second value to indicate failure of the delivery of the trigger request (page 51, Section 9.2.2.1a SMS-DELIVER-REPORT type (i) SMS-DELIVER-REPORT for RP-ERROR: TP-Message-Type-Indicator (fifth element), TP-Failure-Cause (second value). (Page 51-52, Section 9.2.2.1a SMS-DELIVER-REPORT type (ii) SMS-DELIVER-REPORT for RP-ACK: TP-Message-Type-Indicator (fifth element), absence of TP-Failure-Cause (first value)).


Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 35.

Claim 50 is rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over 3GPP (3GPP TR 23.888 V1.5.0, of IDS, hereinafter 'TR23888') in view of Kim et al. (US20140089442, with priority of us-provisional-application US 61554949, of record, hereinafter ‘KIM’) in view of Chandramouli et al. (US20140219182, of record, with priority of PCT/US2011/053, hereinafter ‘CHANDRAMOULI’) and with further in view of 3GPP (3GPP TS 23.040 V9.2.0, of record, hereinafter ‘TS23040’).	
Regarding claim 50, the combination of TR23888, KIM and CHANDRAMOULI do not explicitly disclose wherein the fifth data element includes a first value to indicate successful delivery of the trigger request or the fifth data element includes a second value to indicate failure of the delivery of the trigger request (although TR23888 (page 12-13, Section 4.4.2, para 2) discloses that the functionality of the MTC-IWF includes supporting control plane messaging to an MTC Server - device trigger success/failure delivery report).
TS23040 teaches wherein the fifth data element includes a first value to indicate successful delivery of the trigger request or the fifth data element includes a second value to indicate failure of the delivery of the trigger request (page 51, Section 9.2.2.1a SMS-DELIVER-REPORT type (i) SMS-DELIVER-REPORT for RP-ERROR: TP-Message-Type-Indicator (fifth element), TP-Failure-Cause (second value). (Page 51-52, Section 9.2.2.1a SMS-DELIVER-REPORT type (ii) SMS-DELIVER-REPORT for RP-ACK: TP-Message-Type-Indicator (fifth element), absence of TP-Failure-Cause (first value)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of TS23040 to the system of TR23888, KIM and CHANDRAMOULI in order to take the advantage of providing an efficient method for interacting with large number of MTC devices which typically uses low bandwidth, using short message format.

Claims 61-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over 3GPP (3GPP TR 23.888 V1.5.0, of IDS, hereinafter 'TR23888') in view of Chandramouli et al. (US20140219182, of record, hereinafter ‘CHANDRAMOULI’).
Regarding claim 61, TR23888 teaches an apparatus of a user equipment (UE) for machine type communication (MTC) in a public land mobile network (PLMN) (Page 113 Figure 6.45.4-1 UE used for MTC in HPLMN), the apparatus comprising:
processor circuitry (Page 113 Figure 6.45.4-1 UE) to generate a trigger response message to indicate reception of a device trigger message (Page 113-) and a trigger payload (Page 25, Section 5.8.1 Para 3: Triggering of MTC Devices is based on the use of an identifier identifying the MTC Device that needs to be triggered. (Page 102, Section 6.40.2: A network application server provides "UE application trigger request" information containing - the identity of the target UE (trigger indication), the identity of the application (data payload - 1), application specific information (of limited size) (data payload - 2) (implying a trigger payload for downlink transmission to a MTC application operated by an MTC UE). See also Fig. 6.45.4-1: downlink transmission to a MTC application operated by an MTC UE); and communication circuitry (Page 113 Figure 6.45.4-1 UE) to:
transmit the trigger response message to a node comprising a mobile management entity (MME) or a Serving General Packet Radio Service Support Node (SGSN) configured to receive a trigger from a MTC interworking function (MTC-IWF) over a first reference point (Page 113-114 Figure 6.45.4-1 Device Trigger using different services (SMS-SC, S-CSCF or CBC) implying over a first interface, Page 115 Figure 6.45.7.1-1 Device trigger causing Delivery Ack to SGSN/MME which forwarded the Delivery Request in response to Delivery Request from MTC-IWF authorizing Device Trigger Request from MTC Server, PDP/PDN activation and (MTC) Application signalling;  (Page 124 Figure 6.51.2-1 step 3. MO communication) 3. Once ), wherein the MTC-IWF is configured to receive a trigger request comprising the trigger payload from a MTC server over a second reference point (Page 102, Section 6.40.2: A network application server provides "UE application trigger request" information containing - the identity of the target UE (trigger indication), the identity of the application (data payload - 1), application specific information (of limited size) (data payload - 2) (implying a trigger payload) (Page 113-114 Figure 6.45.4-1) MTC-IWF receiving Device Trigger over MTCsp interface), and wherein the MTC-IWF is configured to determine whether the trigger request can be delivered to the UE (Pages 12-13 Section 4.4.2: The functionality of the MTC-IWF includes the following: may authenticate the MTC Server before communication establishment with the 3GPP network, may authorize control plane requests from an MTC Server (implying MTC-IWF determines whether trigger request is from an authorized MTC server, based on the determination whether trigger request message can be delivered to MTC device or UE); support the following control plane messaging from an MTC Server: receive device trigger request, support the following control plane messaging to an MTC Server: may report device trigger request acknowledgement; device trigger success/failure delivery report. See also TR23888 Page 142, Para 2 disclosing the success or failure of the trigger due to network congestion), and send a trigger acknowledgement to the MTC server (Pages 12-13: The functionality of the MTC-IWF includes the following: support the following control plane messaging to an MTC Server: may report device trigger request acknowledgement; device trigger success/failure delivery report (indicates device trigger request acknowledgement is a  or send the trigger request message to the UE when it is determined that the trigger request can be delivered to the UE (Pages 12-13 Section 4.4.2: The functionality of the MTC-IWF includes the following: may authenticate the MTC Server before communication establishment with the 3GPP network, may authorize control plane requests from an MTC Server (implying MTC-IWF determines whether trigger request is from an authorized MTC server, based on the determination whether trigger request message can be delivered to MTC device or UE). (Page 107 Figure 6.44.2-1, Page 108 Bullets) • The MTC-IWF would receive the Device Trigger Request over the MTCsp interface point. • When the MTC-IWF decides to trigger via the SMS SC, the SMS Service Centre receives the device identifier and initiates a message transfer, triggers the MS to establish a PDP connection. (page 113-114, Figure 6.45.4-1, Section 6.45.4, para 1, para 6) The DT function, of MTC-IWF, to determine the device trigger delivery service and route to utilize for delivery of the device trigger (via SGSN/MME, see Fig. 6.45.4-1) to the UE used for MTC); and
initiate communication between the UE and the MTC server (Page 115 Figure 6.45.7.1-1 Application Signalling).
TR23888 does not explicitly disclose determine whether the trigger request message can be delivered to the UE, send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE.
In an analogous art, CHANDRAMOULI teaches determine whether the trigger request message can be delivered to the UE (Para [0027]: Machine type communication devices can only be triggered by authorized machine type communication servers. If the network is not able to trigger the machine type communication device (network including the MTC-IWF determines whether the trigger request message can be delivered to the UE. See also TR23888 Pages 12-13 Section 4.4.2:  and Page 142, Para 2 disclosing MTC-IWF included in network), for example due to network congestion; or (Fig. 2) MTC-Server at S7, requests the IWF to trigger the device providing Device ID, if UE has indicated DT capabilities, then IWF chooses newly defined DT method (S9, Device Trigger to MME); otherwise notifies MTC Server (generate a trigger acknowledgement to be sent to the MTC server); or (Fig. 2, Para [0048]) at S8, the MTC-IWF ensures it is an authentic request, implying MTC-IWF determines whether trigger request is from an authorized MTC server, based on the determination whether trigger request message can be delivered to MTC device or UE)), send a trigger acknowledgement to the MTC server when it is determined that the trigger request cannot be delivered to the UE (Para [0027]: If the network is not able to trigger the machine type communication device (network determines  if UE has indicated DT capabilities, then IWF chooses newly defined DT method (S9, Device Trigger to MME); otherwise notifies MTC Server (in response to a determination that the trigger request message cannot be delivered to the UE, generate a trigger acknowledgement to be sent to the MTC server), (Para [0048-0049]) at S8, the MTC-IWF ensures it is an authentic request (implying MTC-IWF determines whether trigger request is from an authorized MTC server, determines whether trigger request message can be delivered to MTC device or UE), at S9, the MTC-IWF can use the CN ID to send a device trigger request message to the serving mobility management entity/SGSN (sends the trigger request message to the UE when it is determined that the trigger request can be delivered to the UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of CHANDRAMOULI to the system of TR23888 and KIM in order to take the advantage of a method providing systems device triggering solutions permitting efficient communication (CHANDRAMOULI: Para [0002]).

Regarding claim 62, the combination of TR23888 and CHANDRAMOULI, specifically TR23888 teaches wherein the node is a first node (Page 113-114 Figure ), the PLMN further comprising:
a second node including a Home Location Register (HLR) or Home Subscriber Server (HSS) (Page 113-114 Figure 6.45.4-1 HLR/HSS;  Page 115 Figure 6.45.7.1-1: HSS), wherein the MTC-IWF is configured to communicate, in response to receiving the trigger request, with the second node over a third reference point to obtain routing information for routing the trigger (Page 113-114 Figure 6.45.4-1, Section 6.45.4: DT function (MTC-IWF) then interrogates the determined HLR/HSS using the C and/or Sh interface (third reference point). The interrogated HLR/HSS returns the latest reachability information available in the HLR/HSS for the specified UE. (Page 115 Figure 6.45.7.1-1 Inquiry from MTC-IWF to HSS, Section 6.45.7.1) 2. The MTC-IWF authorises the trigger request. The IWF interrogates the HSS with the external device identifier to derive the IMSI and any additional information needed for trigger delivery. See also Page 115 1st and 2nd bullet).

Regarding claim 63, the combination of TR23888 and CHANDRAMOULI, specifically TR23888 teaches wherein the node is configured to send, in response to receiving the trigger, a message to indicate the trigger request to the UE (Page 115 Figure 6.45.7.1-1 Inquiry from MTC-IWF to HSS, Section 6.45.7.1) 3. The IWF selects the delivery method and forwards the delivery request to the next node involved 

Regarding claim 64, the combination of TR23888 and CHANDRAMOULI, specifically TR23888 teaches wherein the node is configured to send a trigger report to the MTC-IWF to indicate a success or failure of the message sent to indicate the trigger request to the UE (Page 115 Figure 6.45.7.1-1 Delivery Ack from MME/SGSN to MTC-IWF: 5. The delivery (implying success) or non-delivery (implying failure) is reported to the MTC server, in response to 1. Device Trigger Request. (Page 142, para 2) The MTC-IWF and MTC servers support the functions to provide load control over the MTCsp interface. The MTC-IWF provides the rules/instructions to the MTC server to reduce trigger load by sending an appropriate message over MTCsp interface with optional IEs (values) indicating suppression factor, suppression delay or the suppression subcategories (cause value). The MTC-IWF reports the success or failure of the trigger (e.g. due to network congestion) to the MTC server).

Regarding claim 65, the combination of TR23888 and CHANDRAMOULI, specifically TR23888 teaches wherein the trigger payload comprises data to be sent to a MTC application at the UE and information to route the data to the MTC application (Page 102, Section 6.40.2: A network application server provides "UE application trigger request" information containing - the identity of the target UE (trigger indication and/or destination id for routing), the identity of the application (destination id for routing, payload - 1), application specific information (of limited size) (data payload - rd bullet: reformatting, as needed, of the device trigger information to match the format required for the selected delivery service, implying original trigger message may be encapsulated, and original routing information to MTC application in MTC Device becomes payload of the). 4. The SGSN/MME delivers the trigger to the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liao, Ching-Yu (us-provisional-application US61539965), describing Method of suppressing device trigger

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413